Martin, J.
I concur in the opinion of my colleague.
Mathews, J.
The principles of law, which must govern in this case, are so fully laid down in the preceding opinions, that I deem it wholly superfluous to add to the reasons already adduced. I am clearly of opinion, that the plaintiffs have not presented to the court a case in which an order of sequestration ought to have issued, and that the error in granting such order is not cured by the neglect of the attorney appointed by the court, to move for its reversal. There is nothing in the proceedings which can legally supply the place of notice to the defendants, by the ordinary mode of serving citation, and consequently they have never been properly brought in to answer, and cannot be bound by the acts of a person assuming the functions of their attorney, by an illegal order of the court.—They have been condemned without having been heard, and however equitable the judgment may be in the present case, it is illegal, and ought to be annulled.
It is therefore ordered, adjudged and decreed, that the judgment of the district court *477be annulled, avoided and reversed, and that there be judgment, as in case of a non-suit, and that the plaintiffs pay costs in both courts.
Hawkins for the plaintiffs, Hennen for the defendants.